DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 8th, 2021 have been entered. Claims 1, and 4-10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing Objection, 102 Rejection, and 103 Rejection set forth in the Non-Final Office Action/First Action Interview-Office Action mailed November 26th, 2021 and are hereby withdrawn in light of their correction. The application and claims are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 8th, 2021, with respect to the Drawing Objections, 102 Rejections, and 103 Rejections have been fully considered and are persuasive.  The Drawing Objections, 102 Rejections, and 103 Rejections of November 26th, 2021 has been withdrawn. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim (1) necessitates among other features “a bedstead; wherein the bedstead is formed by bedstead units; the bedstead units are symmetrically arranged with respect to a central axis of the bedstead; and the bedstead units are arranged at both sides of the central axis of the bedstead and are hinged by a fixing rod, and each of two ends of the fixing rod is provided with a clamping member; each bedstead unit of the bedstead is provided with a matching member, wherein the matching member is connected to the clamping member, and the clamping member and the matching member are hinged by a fastener, and the clamping member is provided with a positioning column; the matching member is provided with an arc-shaped groove, wherein the arc-shaped groove is matched with the positioning column; the arc-shaped groove comprises a first notch and a second notch; and an arc-shaped protrusion is provided between the first notch and second notch; and wherein during the positioning column is configured to slide over the arc-shaped protrusion between the first notch and the second notch during a folding or unfolding”. 
Notably, the feature bolded, italicized and underlined are features that Suh (U.S. Pub. No. 20170325592), and Kuo (U.S. Pat. No. 6336234) were unable to address in combination with each other and would necessitate impermissible hindsight bias to further modify on Kuo to achieve the particular configuration of the arc-shaped protrusion, the first notch, the second notch, and particularly being configured such that during, the positioning column is configured to slide over the arc-shaped protrusion between the first notch and the second notch during folding and unfolding. Other arts such as Choi (U.S. Pub. No. 20160316923) discuss a notch or arc shaped groove in the matching member. However, there would be considerable unpredictability in trying to use Kuo’s configuration in Choi’s matching member, and would therefore necessitate impermissible hindsight bias as the notch/arc shaped groove of Choi (221; FIG. 2A) is a recess that is availed for relief of the body 31 (paragraph 0079). To incorporate an arc shaped protrusion in the arc shaped groove would not adequately avail relief and would work counter to the intention of the recess 221 in Choi. Similar considerations are made for Piaser (U.S. Pat. No. 893364) which includes a single positioning column, and a single notch or arc-shaped groove and would necessitate a degree of unpredictability to incorporate an arc-shaped groove, a second notch, and a first notch in arrangement with the second notch, and would likewise necessitate impermissible hindsight bias.
th, 2021 is hereby respectfully withdrawn in light of applicant’s amendments. Because claim 1 has been found to be allowable for reasons previously set forth, all dependent claims (4-10) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they discuss the state of the art concerning symmetrical bed assemblies, linkages therewith, and collapsing means thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/15/2022